Examiner’s Comment
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment:
	Claim 1 requires inter alia a connection assembly including a drain outlet positioned with respect to the interior separation chamber to substantially empty the canister of magnetic particles.  The examiner-annotations of applicant’s Fig. 7a vertical flow embodiment and the Fig 7b horizontal flow embodiment highlight the location of “[t]wo identical fitments 28a, 28b” (page 9  line 6 of specification as filed) included on the connection assembly only one of which, i.e., fitment 28b of each flow embodiment, includes a “drain outlet” 32.  As shown, the drain outlet 32 of each flow embodiment is positioned with respect to the interior separation chamber to substantially empty the canister of magnetic particles.

    PNG
    media_image1.png
    677
    1129
    media_image1.png
    Greyscale

	USP 4585553 to Hikosaka does not describe or suggest such a structure.
/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        
571-272-1152